ROBERTS, Chief Justice,
dissenting.
This record is clear that the City Commissioners, who are candidates for office in the May 1983 Primary Election, acted without authority in establishing the listing of offices, including their own, on ballots in Philadelphia for that election. See 25 P.S. § 2641(c). Because of the Commissioners’ conflict of interest, which resulted in the self-serving placement of their offices in second position, at the top of the ballot, the offices of City Commissioner should be placed after all other City offices.
In accordance with the uniform practice in the rest of the Commonwealth, both in this election and in the past, statewide offices should appear at the top of the ballot.
McDERMOTT and HUTCHINSON, JJ., join in this dissenting statement.